Title: From Thomas Jefferson to James Madison, 17 July 1803
From: Jefferson, Thomas
To: Madison, James


          
            Th:J. to J.M.
            July 17. 1803.
          
          It was agreed yesterday
          1. that a copy of the proclamation should be inclosed to each member in a letter from the Secy. of state, mentioning that the meeting of Congress had been necessarily anticipated three weeks, because the ratificns of the treaty & conventions for the cession of Louisiana were to be exchanged on the 30th. day of October, & suggesting the importance of a punctual attendance on the 1st. day.
          2. that the Secretary of State should write to Messrs. Livingston & Monroe, expressly approving their obtaining Louisiana, and sum agreed to be given for it.
          3. that Monroe be instructed to endeavor to purchase both or either Florida at the prices before settled, or at any rate to establish a plenary right to the use of all rivers which rising within the Spanish territories, pass thro’ ours. to observe at the same time that we are not now so anxious for the purchase of the Floridas, because of the large sum we have to provide for Louisiana, & because we believe they will fall into our hands in good time: but still if to be obtained easily, we will purchase.
           he should know their pretensions & proofs of the boundaries of Louisiana.
           if not gone to Madrid, he must determine according to circumstances whether to go there, or to London, or to stay at Paris.
          
          The Secretary of state to write to our Consul at N. Orleans communicating the substance of the treaty and calling his attention to the public property transferred to us, to wit public buildings &c archives &c and to give assurances that the rights of the inhabitants will be liberally protected.
        